 In the Matter of SOUTH BAY LOGGING COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL No. 140,Case No. 19-R-1129.-Decided November4,1943Mr. F. F.Cornell,of North Bend,Oreg.,for the Company.Mr. A. F.Hartung,of Portland,Oreg.,for theI.W. A.Mr. J. W.Mclnturff,of Marshfield,Oreg., forthe A. F. L.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of Amer.ica, Local No. 140, herein called the I. W. A., alleging that a questionaffecting commerce had arisen concerning,the representation of em.ployees of South Bay Logging Company, Douglas County, Oregon,herein called the Company, the Natiunal Labor Relations Boardprovided for an appropriate hearing upon due notice before JosephD. Holmes, Trial Examiner. Said hearing was held at Marshfield,Oregon, on September 17, 1943.The Company, the I. W. A., andLocal 2573, Lumber & Sawmill Workers Union, A. F. of L., hereincalled the A. F. L., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSouth Bay Logging Company is an Oregon partnership composedof F. F. Cornell and L. H. Cornell. It is at present engaged in53 N. L. R. B., No. 71.400 SOUTH BAY LOGGING C'OMPAN'1Y401logging spruce, fir, and hemlock near Clearlake, Douglas County,Oregon.The entire output of the Company is sold to the Coos BayPulp Corporation at North Bend, Oregon. 'There the first gradelogs are cut into lumber and shipped out of the State to airplanefactories to, be used in building airplanes.The remainder of the logs.are made into crates and are shipped to California and other pointsoutside the State of Oregon.The Company's annual output amountsto 30 million board feet.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 140,, affiliatedwith the Congress of Industrial Organizations, is a labor organization,admitting to membership employees of the Company.Local 2573, Lumber & Sawmill Workers Union, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe I. W. A., in May 1943, addressed a letter to the Company de-manding recognition. as the sole bargaining representative of the Com-pany's employees.The letter was received by the Company but wasnot answered.The Company and the A. F. L. urge as a bar to this proceeding acontract entered into by them on January 24, 1941, providing for aterm of 1 year, which has by its terms been automatically renewedfor the years 1942 and 1943. The I. W. A. contends that the contractis no bar because the Company has moved its operations several timessince the contract was signed1and because, it claims, the A. F. L.has at no time since the execution of the contract represented a major-ity of the employees of the Company. Since the present term of thecontract is about to expire, the contract is no bar to a determinationof representative to negotiate for a contract for the year 1944. It istherefore, unnecessary to pass upon the issues raised by the I. W. A.'scontention.''The Company has taken with it to each new locus of operations all of the employeeswho would accompany it, and it is clear that it has carried on a continuous operationsince 1941. 402DECISIONS OF' NAT'IONAL LABOR RE'LMrION'S BOARDA statement of the Trial Examiner made at the hearing, indicatesthat the I. W. A. represents a substantial number of employees in theunit hereinafter found' appropriate.2We find that a question affecting commerce has arisen concerningthe, representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties that allproduction and maintenance employees of the Company at its Clear-lake operation, excluding clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. TIDE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations-Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor.Relations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with South Bay Log-ging Company, Douglas County, Oregon, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations .Board, andsubject to Article III, Sections 10 and 11, ofsaid Rules and Regula-2There are 30 names listed on the Company's September 1st pay roll.The Trial Exami-ner reported that the I. W. A. submitted records of the Union and application-for-member-ship cards indicating that 19 of the employees listed on the said pay roll have apparentlysigned authorization cards of the I. W. A.The A. F. L. relies upon its contract to estab-lish its interest in the proceedings. SOUTH BAY LOGGING 'COMPANY403tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by InternationalWood Workers of America, Local No. 140,affiliated with the Congress of Industrial Organizations, or by Lumber& Sawmill Workers Union, Local 2573, affiliated with the AmericanFederationof Labor, for the purposes of collectivebargaining, orby neither.